DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because In Fig. 3B, the reference numeral “135” which is adjacent reference numeral “133” should be replaced with reference numeral “134” to correctly identify the ball nut as disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Claim 15 recites the limitation “wherein the piston (145) comprises a third gasket (423), configured to seal against the cartridge tube (302)”. It is noted that the piston (145) seals against the reservoir 140, not the cartridge tube 302 as claimed. Furthermore, it is suggested to replace “third gasket” with --a gasket--, since a gasket has not been previously claimed.  
Appropriate correction is required.
Claim 17 recites the limitation “a second double-acting pneumatic cylinder”. It is suggested to replace “a second double-acting pneumatic cylinder” with --a double-acting pneumatic cylinder--, since a double-acting pneumatic cylinder has not been previously claimed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeler et al. (US 6,575,331).
Regarding claim 1, Peeler discloses an apparatus for dispensing a flowable material comprising: a rotary actuator 72 (see fig. 4 and col. 7, lines 11-22); a reservoir 18 (see figs. 2 and 4), containing a hydraulic fluid 38 (see fig. 2); a piston 30, movable inside the reservoir 18 (see fig. 2); a linear actuator 76, coupled to the piston 30 (see figs. 2 and 4 and col. 7, lines 11-22); a gear train 74, coupling the rotary actuator 72 with the linear actuator 76 (see fig. 4 and col. 7, lines 11-22); and a flowable-material dispenser 16, 17, hydraulically coupled with the reservoir 18 (see fig. 2). 
Regarding claim 2, Peeler discloses wherein the flowable-material dispenser 16,17 comprises a cartridge housing 17 and a plunger 44 (see fig. 2); the cartridge housing 17 has a first end and a second end, opposite the first end (see fig. 2); the cartridge housing 17 is configured to receive a cartridge tube 16, having an interior, filled with the flowable material (see fig. 2); and the plunger 44 is selectively translatable within the cartridge tube 16 once the cartridge tube 16 is received in the cartridge housing 17 and the plunger 44 is received within the cartridge tube 16 (see fig. 2). 
Regarding claim 3, Peeler discloses the plunger 44 being translatable within the cartridge tube 16 responsive to motion of the piston 30 inside the reservoir 18 (see fig. 2); and the motion of the piston 30 inside the reservoir 18 transfers the hydraulic fluid 38 between the reservoir 18 and the cartridge housing 17 of the flowable-material dispenser (see fig. 2). 
Regarding claim 4, Peeler discloses an end-cap 20 (see fig. 2), movably coupled with the flowable-material dispenser 16, 17 at the first end of the cartridge housing 17 
Regarding claim 5, Peeler discloses wherein the end-cap 20 comprises a first gasket 42 (via piston 34; see fig. 2), configured to selectively seal against the interior of the cartridge tube 16 when the cartridge tube 16 is received within the cartridge housing (see fig. 2).
Regarding claim 7, Peeler discloses wherein: the end-cap 20 further comprises an annular boss 40; the plunger 44 comprises an annular recess (see fig. 2); and the annular boss 40 and the annular recess have complementary shapes (see fig. 2).
Regarding claim 15, Peeler discloses wherein the piston 30 includes a gasket (seal) to seal against the reservoir 18 (see fig. 2 and col. 5, lines 49-50).
Regarding claim 16, Peeler discloses wherein the cartridge tube 16 comprises a cartridge plunger 44, comprising a rear surface and a front surface (see fig. 2), opposite the rear surface; and the plunger 44 comprises a thrust surface, complementary in shape to the rear surface of the cartridge plunger 40 (see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Wang (US 7,854,348).
Regarding claim 18, Peeler discloses wherein the linear actuator 76 comprises a screw 13 (see figs. 2 and 4), the screw 13 has a central axis and is coupled to the piston 30 (see fig. 2). Peeler discloses all the elements of the claimed invention except the teaching of a ball nut coupled to one of gears in the gear train; and a plurality of balls, threadably coupling the screw and the ball nut.
Wang teaches a linear actuator comprising a screw 100, the screw 100 has a central axis and is coupled to a piston 103 (see fig. 2); a ball nut 123 coupled to one of gears in the gear train 102 (see fig. 2 and col. 3, line 65 – col. 4, line 1); and a plurality of balls 124, threadably coupling the screw 100 and the ball nut 123 (see fig. 3-1).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the linear actuator of Peeler with a ball nut coupled to one of gears in the gear train; and a plurality of balls, threadably coupling the screw and the ball nut, as taught by Wang, in order to provide means for translating the movement from the gear train to the screw, enabling the piston to be driven.
Regarding claim 19, Peeler discloses wherein the linear actuator 76 comprises a housing (see marked-up fig. 4) and an anti-rotation mechanism (member which receives screw 13 therethrough; see marked-up fig. 4), coupled to the housing and slidably coupled to the screw 100 and preventing the screw 100 from rotating around the central axis of the screw 100 relative to the housing (138), and wherein the housing is stationary relative to the rotary actuator 72 (see marked-up fig. 4). 

    PNG
    media_image1.png
    540
    643
    media_image1.png
    Greyscale

				Marked-Up Fig. 4

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Wang (US 7,854,348) as applied to claim 19, further in view of Davis, Jr (US 3,997,084).
Regarding claim 20, the combination of Peeler and Wang discloses all the element of the claimed invention except the teaching of the screw comprises a slot; the anti-rotation mechanism comprises a protrusion, extending into the slot of the screw; and the slot extends along the central axis of the screw.
Davis teaches an apparatus including linear actuator having an anti-rotation means which includes a slot 45 within a screw 29, and extending along a central axis of 
Accordingly, the substitution of one known anti-rotation means (the screw comprises a slot; the anti-rotation mechanism comprises a protrusion, extending into the slot of the screw; and the slot extends along the central axis of the screw, as disclosed by Davis) for another known actuation means, as disclosed by Peeler would have been obvious to one of ordinary skill in the art at the time of the invention this amounts to simple substitution of one known anti-rotation means for another and would have yielded predictable results, namely providing a means for prevent rotation of the screw as it is driven.
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Rogers, Jr. (US 4,976,372).
Regarding claim 11, Peeler discloses all the elements of the claimed invention except the teaching of a second end cap.
Rogers teaches an apparatus for dispensing a flowable material wherein the cartridge tube11 includes a first end cap 29 (which receives hydraulic fluid for dispensing), and a second end cap 16 located opposite the first end-cap 29 allowing access to the interior of the cartridge tube (i.e. for filling or manually retracting the piston within; see fig. 3, and col. 4, lines 14-19).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Peeler dispenser with a second end cap, as disclosed by Rogers, 
It is noted that the second end of the combination of Peeler and Rogers would be located opposite the end-cap at the second end of the cartridge housing of the flowable-material dispenser and configured to seal against the cartridge tube when the cartridge tube is within the cartridge housing and the end-cap is retained relative to the cartridge housing.
Regarding claim 13, Peeler discloses wherein: the flowable-material dispenser 16, 17 further comprises a vent (via the valve 56 (see fig. 2), capable of venting dispenser 16, 17 when open), located at the second end of the cartridge housing 17; and the vent is configured to admit atmosphere into the cartridge tube 16 (when valve 56 is opened, atmosphere is capable of being admitted into the cartridge tube 16), received inside the cartridge housing 17, as the plunger 44 is retracted within the cartridge tube 16 from the second end of the cartridge housing 17 toward the first end of the cartridge housing 17 (see fig. 2 and col. 6, lines 35-44).
Regarding claim 14, Peeler discloses wherein the vent (via valve 56) is further configured to admit atmosphere into the cartridge tube 16, received inside the cartridge housing 17, as the plunger 44 is extracted from the cartridge tube 16 by the end-cap (via piston head 34; see fig. 2 and col. 6, lines 35-44).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Routen et al. (US 2016/0361734).

Routen teaches a flowable-material dispenser 10 including a dispenser valve 94, which includes a second double-acting pneumatic cylinder 94, configured to selectively open or close the dispenser valve 92 (see figs. 3B-3D, and paragraph 76).
Thus, it would have been obvious to one of ordinary skill in the art to provide the flowable-material dispenser of Peeler with a second double-acting pneumatic cylinder, as taught by Routen, in order to provide means for actuating the dispenser valve, driving it to the open or close positon.
Allowable Subject Matter
Claims 6, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, the prior art of record fails to teach or render obvious the flowable-material dispenser including a second gasket to seal the end-cap against the plunger when sufficient amount of hydraulic fluid is transferred form the cartridge housing to the reservoir to cause the plunger to abut the end-cap and an additional amount of hydraulic fluid is subsequently transferred form the cartridge housing to the reservoir. Regarding claim 8, the prior art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754